Exhibit 10.13

 

LOGO [g203809ex10_pg001.jpg]    Security Agreement    (All Assets)

 

 

As of June 29, 2011, for value received, the undersigned (“Debtor”) pledges,
assigns and grants to Comerica Bank (“Bank”), whose address is 39200 Six Mile
Road, Livonia, Michigan 48152, Attention: Commercial Loan Documentation, Mail
Code 7578, a continuing security interest and lien (any pledge, assignment,
security interest or other lien arising hereunder is sometimes referred to
herein as a “security interest”) in the Collateral (as defined below) to secure
payment when due, whether by stated maturity, demand, acceleration or otherwise,
of all existing and future indebtedness (“Indebtedness”) to the Bank of Manitex,
Inc. and/or Manitex International, Inc. (individually and collectively,
“Borrower”) and/or Debtor. Indebtedness includes without limit any and all
obligations or liabilities of the Borrower and/or Debtor to the Bank, whether
absolute or contingent, direct or indirect, voluntary or involuntary, liquidated
or unliquidated, joint or several, known or unknown; any and all obligations or
liabilities for which the Borrower and/or Debtor would otherwise be liable to
the Bank were it not for the invalidity or unenforceability of them by reason of
any bankruptcy, insolvency or other law, or for any other reason; any and all
amendments, modifications, renewals and/or extensions of any of the above; all
costs incurred by Bank in establishing, determining, continuing, or defending
the validity or priority of its security interest, or in pursuing its rights and
remedies under this Agreement or under any other agreement between Bank and
Borrower and/or Debtor or in connection with any proceeding involving Bank as a
result of any financial accommodation to Borrower and/or Debtor; and all other
costs of collecting Indebtedness, including without limit attorneys fees. Debtor
agrees to pay Bank all such costs incurred by the Bank, immediately upon demand,
and until paid all costs shall bear interest at the highest per annum rate
applicable to any of the Indebtedness, but not in excess of the maximum rate
permitted by law. Any reference in this Agreement to attorneys fees shall be
deemed a reference to reasonable fees, costs, and expenses of both in-house and
outside counsel and paralegals, whether inside or outside counsel is used,
whether or not a suit or action is instituted, and to court costs if a suit or
action is instituted, and whether attorneys fees or court costs are incurred at
the trial court level, on appeal, in a bankruptcy, administrative or probate
proceeding or otherwise. Debtor further covenants, agrees, represents and
warrants as follows:

 

1. Collateral shall mean all personal property of Debtor including, without
limitation, all of the following property Debtor now or later owns or has an
interest in, wherever located:

 

  •  

all Accounts Receivable (for purposes of this Agreement, “Accounts Receivable”
consists of all accounts, general intangibles, chattel paper (including without
limit electronic chattel paper and tangible chattel paper), contract rights,
deposit accounts, documents, instruments and rights to payment evidenced by
chattel paper, documents or instruments, health care insurance receivables;
commercial tort claims, letters of credit, letter of credit rights, supporting
obligations, and rights to payment for money or funds advanced or sold),

 

  •  

all Inventory,

 

  •  

all Equipment and Fixtures,

 

  •  

all Software (for purposes of this Agreement, “Software” consists of all
(i) computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated with the goods
in such a manner that it customarily is considered part of the goods, and
whether or not, by becoming the owner of the goods, a person acquires a right to
use the program in connection with the goods, and whether or not the program is
embedded in goods that consist solely of the medium in which the program is
embedded),

 

  •  

all investment property (including, without limit, securities, securities
entitlements, and financial assets),

 

  •  

specific items listed below and/or on attached Schedule A, if any, is/are also
included in Collateral:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

  •  

all goods, instruments, (including, without limit, promissory notes), documents
(including, without limit, negotiable documents), policies and certificates of
insurance, deposit accounts, and money or other property (except real property
which is not a fixture) which are now or later in possession of Bank, or as to
which Bank now or later controls possession by documents or otherwise, and

 

  •  

all additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind (including but
not limited to stock splits, stock rights, voting and preferential rights),
products, and proceeds of or pertaining to the above including, without limit,
cash or other property which were proceeds and are recovered by a bankruptcy
trustee or otherwise as a preferential transfer by Debtor.

In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
collateral.

 

2. Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees
as follows:

 

  2.1 Debtor shall furnish to Bank, in form and at intervals as Bank may
request, any information Bank may reasonably request and allow Bank to examine,
inspect, and copy any of Debtor’s books and records. Debtor shall, at the
request of Bank, mark its records and the Collateral to clearly indicate the
security interest of Bank under this Agreement.

 

  2.2 At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Bank, Debtor shall be deemed to have warranted
that (a) Debtor is the lawful owner of the Collateral and has the right and
authority to subject it to a security interest granted to Bank; (b) none of the
Collateral is subject to any security interest other than that in favor of Bank;
(c) there are no financing statements on file, other than in favor of Bank;
(d) no person, other than Bank, has possession or control (as defined in the
Uniform Commercial Code) of any Collateral of such nature that perfection of a
security interest may be accomplished by control; and (e) Debtor acquired its
rights in the Collateral in the ordinary course of its business.

 

  2.3 Debtor will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than those in favor of Bank. Debtor
will not, without the prior written consent of Bank, sell, transfer or lease, or
permit to be sold, transferred or leased, any or all of the Collateral, except
(where inventory is pledged as Collateral) for Inventory in the ordinary course
of its business and will not return any Inventory to its supplier. Bank or its
representatives may at all reasonable times inspect the Collateral and may enter
upon all premises where the Collateral is kept or might be located.

 

  2.4 Debtor will do all acts and will execute or cause to be executed all
writings requested by Bank to establish, maintain and continue an exclusive,
perfected and first security interest of Bank in the Collateral. Debtor agrees
that Bank has no obligation to acquire or perfect any lien on or security
interest in any asset(s), whether realty or personalty, to secure payment of the
Indebtedness, and Debtor is not relying upon assets in which the Bank may have a
lien or security interest for payment of the Indebtedness.

 

  2.5 Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except to the extent
contested in good faith and bonded in a manner satisfactory to Bank. If Debtor
fails to pay any of these taxes, assessments, or other charges in the time
provided above, Bank has the option (but not the obligation) to do so and Debtor
agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness.

 

  2.6

Debtor will keep the Collateral in good condition and will protect it from loss,
damage, or deterioration from any cause. Debtor has and will maintain at all
times (a) with respect to the Collateral, insurance under an “all risk” policy
against fire and other risks customarily insured against, and (b) public
liability insurance and other insurance as may be required by law or reasonably
required by Bank, all of which insurance shall be in amount, form and content,
and written by companies as may be satisfactory to

 

2



--------------------------------------------------------------------------------

  Bank, containing a lender’s loss payable endorsement acceptable to Bank.
Debtor will deliver to Bank immediately upon demand evidence satisfactory to
Bank that the required insurance has been procured. If Debtor fails to maintain
satisfactory insurance, Bank has the option (but not the obligation) to do so
and Debtor agrees to repay all amounts so expended by Bank immediately upon
demand, together with interest at the highest lawful default rate which could be
charged by Bank on any Indebtedness.

 

  2.7 On each occasion on which Debtor evidences to Bank the account balances on
and the nature and extent of the Accounts Receivable, Debtor shall be deemed to
have warranted that except as otherwise indicated (a) each of those Accounts
Receivable is valid and enforceable without performance by Debtor of any act;
(b) each of those account balances are in fact owing, (c) there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses against any of
those Accounts Receivable, (d) as to any Accounts Receivable represented by a
note, trade acceptance, draft or other instrument or by any chattel paper or
document, the same have been endorsed and/or delivered by Debtor to Bank,
(e) Debtor has not received with respect to any Account Receivable, any notice
of the death of the related account debtor, nor of the dissolution, liquidation,
termination of existence, insolvency, business failure, appointment of a
receiver for, assignment for the benefit of creditors by, or filing of a
petition in bankruptcy by or against, the account debtor, and (f) as to each
Account Receivable, except as may be expressly permitted by Bank to the contrary
in another document, the account debtor is not an affiliate of Debtor, the
United States of America or any department, agency or instrumentality of it, or
a citizen or resident of any jurisdiction outside of the United States. Debtor
will do all acts and will execute all writings requested by Bank to perform,
enforce performance of, and collect all Accounts Receivable. Debtor shall
neither make nor permit any modification, compromise or substitution for any
Account Receivable without the prior written consent of Bank. Bank may at any
time and from time to time verify Accounts Receivable directly with account
debtors or by other methods acceptable to Bank without notifying Debtor. Debtor
agrees, at Bank’s request, to arrange or cooperate with Bank in arranging for
verification of Accounts Receivable.

 

  2.8 Debtor at all times shall be in strict compliance with all applicable
laws, including without limit any laws, ordinances, directives, orders,
statutes, or regulations an object of which is to regulate or improve health,
safety, or the environment (“Environmental Laws”).

 

  2.9 If Bank, acting in its sole discretion, redelivers Collateral to Debtor or
Debtor’s designee for the purpose of (a) the ultimate sale or exchange thereof;
or (b) presentation, collection, renewal, or registration of transfer thereof;
or (c) loading, unloading, storing, shipping, transshipping, manufacturing,
processing or otherwise dealing with it preliminary to sale or exchange; such
redelivery shall be in trust for the benefit of Bank and shall not constitute a
release of Bank’s security interest in it or in the proceeds or products of it
unless Bank specifically so agrees in writing. If Debtor requests any such
redelivery, Debtor will deliver with such request a duly executed financing
statement in form and substance satisfactory to Bank. Any proceeds of Collateral
coming into Debtor’s possession as a result of any such redelivery shall be held
in trust for Bank and immediately delivered to Bank for application on the
Indebtedness. Bank may (in its sole discretion) deliver any or all of the
Collateral to Debtor, and such delivery by Bank shall discharge Bank from all
liability or responsibility for such Collateral. Bank, at its option, may
require delivery of any Collateral to Bank at any time with such endorsements or
assignments of the Collateral as Bank may request.

 

  2.10 At any time and without notice, Bank may, as to Collateral other than
Equipment, Fixtures or Inventory; (a) cause any or all of such Collateral to be
transferred to its name or to the name of its nominees; (b) receive or collect
by legal proceedings or otherwise all dividends, interest, principal payments
and other sums and all other distributions at any time payable or receivable on
account of such Collateral, and hold the same as Collateral, or apply the same
to the Indebtedness, the manner and distribution of the application to be in the
sole discretion of Bank; (c) enter into any extension, subordination,
reorganization, deposit, merger or consolidation agreement or any other
agreement relating to or affecting such Collateral, and deposit or surrender
control of such Collateral, and accept other property in exchange for such
Collateral and hold or apply the property or money so received pursuant to this
Agreement; and (d) take such actions in its own name or in Debtor’s name as
Bank, in its sole discretion, deems necessary or appropriate to establish
exclusive control (as defined in the Uniform Commercial Code) over any
Collateral of such nature that perfection of the Bank’s security interest may be
accomplished by control.

 

  2.11

Bank may assign any of the Indebtedness and deliver any or all of the Collateral
to its assignee, who then shall have with respect to Collateral so delivered all
the rights and powers of Bank under this Agreement,

 

3



--------------------------------------------------------------------------------

  and after that Bank shall be fully discharged from all liability and
responsibility with respect to Collateral so delivered.

 

  2.12 Debtor delivers this Agreement based solely on Debtor’s independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower’s financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate now or later.
Debtor waives any duty on the part of Bank, and agrees that Debtor is not
relying upon nor expecting Bank to disclose to Debtor any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtedness, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Debtor’s risk or
Debtor’s rights against Borrower. Debtor knowingly accepts the full range of
risk encompassed in this Agreement, which risk includes without limit the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower’s ability to pay debts as they mature, has
deteriorated.

 

  2.13 Debtor shall defend, indemnify and hold harmless Bank, its employees,
agents, shareholders, affiliates, officers, and directors from and against any
and all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limit consultant fees, legal expenses, and
attorneys fees, suffered by any of them as a direct or indirect result of any
actual or asserted violation of any law, including, without limit, Environmental
Laws, or of any remediation relating to any property required by any law,
including without limit Environmental Laws, INCLUDING ANY CLAIMS, DAMAGES,
FINES, EXPENSES, LIABILITIES OR CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM
BANK’S OWN NEGLIGENCE, except and to the extent (but only to the extent) caused
by Bank’s gross negligence or willful misconduct.

 

3. Collection of Proceeds.

 

  3.1 Debtor agrees to collect and enforce payment of all Collateral until Bank
shall direct Debtor to the contrary. Immediately upon notice to Debtor by Bank
and at all times after that, Debtor agrees to fully and promptly cooperate and
assist Bank in the collection and enforcement of all Collateral and to hold in
trust for Bank all payments received in connection with Collateral and from the
sale, lease or other disposition of any Collateral, all rights by way of
suretyship or guaranty and all rights in the nature of a lien or security
interest which Debtor now or later has regarding Collateral. Immediately upon
and after such notice, Debtor agrees to (a) endorse to Bank and immediately
deliver to Bank all payments received on Collateral or from the sale, lease or
other disposition of any Collateral or arising from any other rights or
interests of Debtor in the Collateral, in the form received by Debtor without
commingling with any other funds, and (b) immediately deliver to Bank all
property in Debtor’s possession or later coming into Debtor’s possession through
enforcement of Debtor’s rights or interests in the Collateral. Debtor
irrevocably authorizes Bank or any Bank employee or agent to endorse the name of
Debtor upon any checks or other items which are received in payment for any
Collateral, and to do any and all things necessary in order to reduce these
items to money. Bank shall have no duty as to the collection or protection of
Collateral or the proceeds of it, nor as to the preservation of any related
rights, beyond the use of reasonable care in the custody and preservation of
Collateral in the possession of Bank. Debtor agrees to take all steps necessary
to preserve rights against prior parties with respect to the Collateral. Nothing
in this Section 3.1 shall be deemed a consent by Bank to any sale, lease or
other disposition of any Collateral.

 

  3.2 Debtor agrees that immediately upon Bank’s request (whether or not any
Event of Default exists) the Indebtedness shall be on a “remittance basis” in
accordance with the following. In connection therewith, Debtor shall at its sole
expense establish and maintain (and Bank, at Bank’s option may establish and
maintain at Debtor’s expense):

 

  (a) A United States Post Office lock box (the “Lock Box”), to which Bank shall
have exclusive access and control. Debtor expressly authorizes Bank, from time
to time, to remove contents from the Lock Box, for disposition in accordance
with this Agreement. Debtor agrees to notify all account debtors and other
parties obligated to Debtor that all payments made to Debtor (other than
payments by electronic funds transfer) shall be remitted, for the credit of
Debtor, to the Lock Box, and Debtor shall include a like statement on all
invoices; and

 

4



--------------------------------------------------------------------------------

  (b) A non-interest bearing deposit account with Bank which shall be titled as
designated by Bank (the “Cash Collateral Account”) to which Bank shall have
exclusive access and control. Debtor agrees to notify all account debtors and
other parties obligated to Debtor that all payments made to Debtor by electronic
funds transfer shall be remitted to the Cash Collateral Account, and Debtor, at
Bank’s request, shall include a like statement on all invoices. Debtor shall
execute all documents and authorizations as required by Bank to establish and
maintain the Lock Box and the Cash Collateral Account.

 

  3.3 All items or amounts which are remitted to the Lock Box, to the Cash
Collateral Account, or otherwise delivered by or for the benefit of Debtor to
Bank on account of partial or full payment of, or with respect to, any
Collateral shall, at Bank’s option, (i) be applied to the payment of the
Indebtedness, whether then due or not, in such order or at such time of
application as Bank may determine in its sole discretion, or, (ii) be deposited
to the Cash Collateral Account. Debtor agrees that Bank shall not be liable for
any loss or damage which Debtor may suffer as a result of Bank’s processing of
items or its exercise of any other rights or remedies under this Agreement,
including without limitation indirect, special or consequential damages, loss of
revenues or profits, or any claim, demand or action by any third party arising
out of or in connection with the processing of items or the exercise of any
other rights or remedies under this Agreement. Debtor agrees to indemnify and
hold Bank harmless from and against all such third party claims, demands or
actions, and all related expenses or liabilities, including, without limitation,
attorneys fees and INCLUDING ANY CLAIMS, DAMAGES, FINES, EXPENSES, LIABILITIES
OR CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM BANK’S OWN NEGLIGENCE,
except and to the extent (but only to the extent) caused by Bank’s gross
negligence or willful misconduct.

 

  4. Defaults, Enforcement and Application of Proceeds.

 

  4.1 Upon the occurrence of any of the following events (each an “Event of
Default”), Debtor shall be in default under this Agreement:

 

  (a) Any failure to pay the Indebtedness or any other indebtedness when due, or
such portion of it as may be due, by acceleration or otherwise; or

 

  (b) Any failure or neglect to comply with, or breach of or default under, any
term of this Agreement, or any other agreement or commitment between Borrower,
Debtor, or any guarantor of any of the Indebtedness (“Guarantor”) and Bank; or

 

  (c) Any warranty, representation, financial statement, or other information
made, given or furnished to Bank by or on behalf of Borrower, Debtor, or any
Guarantor shall be, or shall prove to have been, false or materially misleading
when made, given, or furnished; or

 

  (d) Any loss, theft, substantial damage or destruction to or of any
Collateral, or the issuance or filing of any attachment, levy, garnishment or
the commencement of any proceeding in connection with any Collateral or of any
other judicial process of, upon or in respect of Borrower, Debtor, any
Guarantor, or any Collateral; or

 

  (e) Sale or other disposition by Borrower, Debtor, or any Guarantor of any
substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Debtor, or any Guarantor, or death,
dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Debtor, or any Guarantor; or commencement of any proceedings under any state or
federal bankruptcy or insolvency laws or laws for the relief of debtors by or
against Borrower, Debtor, or any Guarantor; or the appointment of a receiver,
trustee, court appointee, sequestrator or otherwise, for all or any part of the
property of Borrower, Debtor, or any Guarantor; or

 

  (f) Bank deems the margin of Collateral insufficient or itself insecure, in
good faith believing that the prospect of payment of the Indebtedness or
performance of this Agreement is impaired or shall fear deterioration, removal,
or waste of Collateral; or

 

  (g) An event of default shall occur under any instrument, agreement or other
document evidencing, securing or otherwise relating to any of the Indebtedness.

 

5



--------------------------------------------------------------------------------

  4.2 Upon the occurrence of any Event of Default, Bank may at its discretion
and without prior notice to Debtor declare any or all of the Indebtedness to be
immediately due and payable, and shall have and may exercise any right or remedy
available to it including, without limitation, any one or more of the following
rights and remedies:

 

  (a) Exercise all the rights and remedies upon default, in foreclosure and
otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;

 

  (b) Institute legal proceedings to foreclose upon the lien and security
interest granted by this Agreement, to recover judgment for all amounts then due
and owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

 

  (c) Institute legal proceedings for the sale, under the judgment or decree of
any court of competent jurisdiction, of any or all Collateral; and/or

 

  (d) Personally or by agents, attorneys, or appointment of a receiver, enter
upon any premises where Collateral may then be located, and take possession of
all or any of it and/or render it unusable; and without being responsible for
loss or damage to such Collateral, hold, operate, sell, lease, or dispose of all
or any Collateral at one or more public or private sales, leasings or other
dispositions, at places and times and on terms and conditions as Bank may deem
fit, without any previous demand or advertisement; and except as provided in
this Agreement, all notice of sale, lease or other disposition, and
advertisement, and other notice or demand, any right or equity of redemption,
and any obligation of a prospective purchaser or lessee to inquire as to the
power and authority of Bank to sell, lease, or otherwise dispose of the
Collateral or as to the application by Bank of the proceeds of sale or
otherwise, which would otherwise be required by, or available to Debtor under,
applicable law are expressly waived by Debtor to the fullest extent permitted.

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Debtor with respect to that Collateral. At any sale
or other disposition of the Collateral pursuant to this Section 4.2, Bank
disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including without limit a disclaimer of any warranty relating
to title, possession, quiet enjoyment or the like, and Bank may communicate
these disclaimers to a purchaser at such disposition. This disclaimer of
warranties will not render the sale commercially unreasonable.

 

  4.3 Debtor shall at the request of Bank, notify the account debtors or
obligors of Bank’s security interest in the Collateral and direct payment of it
to Bank. Bank may, itself, upon the occurrence of any Event of Default so notify
and direct any account debtor or obligor. At the request of Bank, whether or not
an Event of Default shall have occurred, Debtor shall immediately take such
actions as the Bank shall request to establish exclusive control (as defined in
the Uniform Commercial Code) by Bank over any Collateral which is of such a
nature that perfection of a security interest may be accomplished by control.

 

  4.4

The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Bank first upon all expenses authorized by the
Uniform Commercial Code and all reasonable attorneys fees and legal expenses
incurred by Bank; the balance of the proceeds of the sale or other disposition
shall be applied in the payment of the Indebtedness, first to interest, then to
principal, then to remaining Indebtedness and the surplus, if any, shall be paid
over to Debtor or to such other person(s) as may be entitled to it under
applicable law. Debtor shall remain liable for any deficiency, which it shall
pay to Bank immediately upon demand. Debtor agrees that Bank shall be under no
obligation to accept any noncash

 

6



--------------------------------------------------------------------------------

  proceeds in connection with any sale or disposition of Collateral unless
failure to do so would be commercially unreasonable. If Bank agrees in its sole
discretion to accept noncash proceeds (unless the failure to do so would be
commercially unreasonable), Bank may ascribe any commercially reasonable value
to such proceeds. Without limiting the foregoing, Bank may apply any discount
factor in determining the present value of proceeds to be received in the future
or may elect to apply proceeds to be received in the future only as and when
such proceeds are actually received in cash by Bank.

 

  4.5 Nothing in this Agreement is intended, nor shall it be construed, to
preclude Bank from pursuing any other remedy provided by law or in equity for
the collection of the Indebtedness or for the recovery of any other sum to which
Bank may be entitled for the breach of this Agreement by Debtor. Nothing in this
Agreement shall reduce or release in any way any rights or security interests of
Bank contained in any existing agreement between Borrower, Debtor, or any
Guarantor and Bank.

 

  4.6 No waiver of default or consent to any act by Debtor shall be effective
unless in writing and signed by an authorized officer of Bank. No waiver of any
default or forbearance on the part of Bank in enforcing any of its rights under
this Agreement shall operate as a waiver of any other default or of the same
default on a future occasion or of any rights.

 

  4.7 Debtor (a) irrevocably appoints Bank or any agent of Bank (which
appointment is coupled with an interest) the true and lawful attorney of Debtor
(with full power of substitution) to act in the name, place and stead of, and at
the expense of, Debtor and (b) authorizes Bank or any agent of Bank, in its own
name, at Debtor’s expense, to do any of the following, as Bank, in its sole
discretion, deems appropriate:

 

  (i) to demand, receive, sue for, and give receipts or acquittances for any
moneys due or to become due on any Collateral and to endorse any item
representing any payment on or proceeds of the Collateral;

 

  (ii) to execute and file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by Bank to evidence,
perfect, or continue the security interests granted in this Agreement; and

 

  (iii) to do and perform any act on behalf of Debtor permitted or required
under this Agreement.

 

  4.8 Upon the occurrence of an Event of Default, Debtor also agrees, upon
request of Bank, to assemble the Collateral and make it available to Bank at any
place designated by Bank which is reasonably convenient to Bank and Debtor.

 

  4.9 The following shall be the basis for any finder of fact’s determination of
the value of any Collateral which is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Section 9-615 (f) of
the Uniform Commercial Code (as in effect on or after July 1, 2001): (a) the
Collateral which is the subject matter of the disposition shall be valued in an
“as is” condition as of the date of the disposition, without any assumption or
expectation that such Collateral will be repaired or improved in any manner;
(b) the valuation shall be based upon an assumption that the transferee of such
Collateral desires a resale of the Collateral for cash promptly (but no later
than 30 days) following the disposition; (c) all reasonable closing costs
customarily borne by the seller in commercial sales transactions relating to
property similar to such Collateral shall be deducted including, without
limitation, brokerage commissions, tax prorations, attorneys’ fees, whether
inside or outside counsel is used, and marketing costs; (d) the value of the
Collateral which is the subject matter of the disposition shall be further
discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in
(c) above), and other maintenance, operational and ownership expenses; and
(e) any expert opinion testimony given or considered in connection with a
determination of the value of such Collateral must be given by persons having at
least 5 years experience in appraising property similar to the Collateral and
who have conducted and prepared a complete written appraisal of such Collateral
taking into consideration the factors set forth above. The “value” of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than a secured party,
a person related to a secured party or a secondary obligor under
Section 9-615(f) of the Uniform Commercial Code.

 

5. Miscellaneous.

 

7



--------------------------------------------------------------------------------

  5.1 Until Bank is advised in writing by Debtor to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Debtor at the following address:

 

701 East Rose Street                STREET ADDRESS          Elk Point   
South Dakota    57025      CITY    STATE    ZIP CODE    COUNTY

 

  5.2 Debtor will give Bank not less than 90 days prior written notice of all
contemplated changes in Debtor’s name, location, chief executive office,
principal place of business, and/or location of any Collateral, but the giving
of this notice shall not cure any Event of Default caused by this change.

 

  5.3 Bank assumes no duty of performance or other responsibility under any
contracts contained within the Collateral.

 

  5.4 Bank has the right to sell, assign, transfer, negotiate or grant
participations or any interest in, any or all of the Indebtedness and any
related obligations, including without limit this Agreement. In connection with
the above, but without limiting its ability to make other disclosures to the
full extent allowable, Bank may disclose all documents and information which
Bank now or later has relating to Debtor, the Indebtedness or this Agreement,
however obtained. Debtor further agrees that Bank may provide information
relating to this Agreement or relating to Debtor or the Indebtedness to the
Bank’s parent, affiliates, subsidiaries, and service providers.

 

  5.5 In addition to Bank’s other rights, any indebtedness owing from Bank to
Debtor can be set off and applied by Bank on any Indebtedness at any time(s)
either before or after maturity or demand without notice to anyone. Any such
action shall not constitute acceptance of collateral in discharge of any portion
of the Indebtedness.

 

  5.6 Debtor, to the extent not expressly prohibited by applicable law, waives
any right to require the Bank to: (a) proceed against any person or property;
(b) give notice of the terms, time and place of any public or private sale of
personal property security held from Borrower or Debtor or any other person, or
otherwise comply with the provisions of Section 9-504 of the Uniform Commercial
Code in effect prior to July 1, 2001 or its successor provisions thereafter; or
(c) pursue any other remedy in the Bank’s power. Debtor waives notice of
acceptance of this Agreement and presentment, demand, protest, notice of
protest, dishonor, notice of dishonor, notice of default, notice of intent to
accelerate or demand payment of any Indebtedness, any and all other notices to
which the undersigned might otherwise be entitled, and diligence in collecting
any Indebtedness, and agree(s) that the Bank may, once or any number of times,
modify the terms of any Indebtedness, compromise, extend, increase, accelerate,
renew or forbear to enforce payment of any or all Indebtedness, or permit
Borrower to incur additional Indebtedness, all without notice to Debtor and
without affecting in any manner the unconditional obligation of Debtor under
this Agreement. Debtor unconditionally and irrevocably waives each and every
defense and setoff of any nature which, under principles of guaranty or
otherwise, would operate to impair or diminish in any way the obligation of
Debtor under this Agreement, and acknowledges that such waiver is by this
reference incorporated into each security agreement, collateral assignment,
pledge and/or other document from Debtor now or later securing the Indebtedness,
and acknowledges that as of the date of this Agreement no such defense or setoff
exists.

 

  5.7 Debtor waives any and all rights (whether by subrogation, indemnity,
reimbursement, or otherwise) to recover from Borrower any amounts paid or the
value of any Collateral given by Debtor pursuant to this Agreement until such
times as all of the Indebtedness has been fully paid.

 

  5.8

In the event that applicable law shall obligate Bank to give prior notice to
Debtor of any action to be taken under this Agreement, Debtor agrees that a
written notice given to Debtor at least ten days before the date of the act
shall be reasonable notice of the act and, specifically, reasonable notification
of the time and place of any public sale or of the time after which any private
sale, lease, or other disposition is to be made, unless a shorter notice period
is reasonable under the circumstances. A notice shall be deemed to be given
under this Agreement when delivered to Debtor or when placed in an envelope
addressed to Debtor and deposited, with postage prepaid, in a post office or
official depository under the exclusive care

 

8



--------------------------------------------------------------------------------

  and custody of the United States Postal Service or delivered to an overnight
courier. The mailing shall be by overnight courier, certified, or first class
mail.

 

  5.9 Notwithstanding any prior revocation, termination, surrender, or discharge
of this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by Bank in respect of the Indebtedness is returned, disgorged,
or rescinded under any applicable law, including, without limitation, bankruptcy
or insolvency laws, in which case this Agreement, shall be enforceable against
Debtor as if the returned, disgorged, or rescinded payment or credit had not
been received or given by Bank, and whether or not Bank relied upon this payment
or credit or changed its position as a consequence of it. In the event of
continuation or reinstatement of this Agreement, Debtor agrees upon demand by
Bank to execute and deliver to Bank those documents which Bank determines are
appropriate to further evidence (in the public records or otherwise) this
continuation or reinstatement, although the failure of Debtor to do so shall not
affect in any way the reinstatement or continuation.

 

  5.10 This Agreement and all the rights and remedies of Bank under this
Agreement shall inure to the benefit of Bank’s successors and assigns and to any
other holder who derives from Bank title to or an interest in the Indebtedness
or any portion of it, and shall bind Debtor and the heirs, legal
representatives, successors, and assigns of Debtor. Nothing in this Section 5.10
is deemed a consent by Bank to any assignment by Debtor.

 

  5.11 If there is more than one Debtor, all undertakings, warranties and
covenants made by Debtor and all rights, powers and authorities given to or
conferred upon Bank are made or given jointly and severally.

 

  5.12 Except as otherwise provided in this Agreement, all terms in this
Agreement have the meanings assigned to them in Article 9 (or, absent definition
in Article 9, in any other Article) of the Uniform Commercial Code, as those
meanings may be amended, revised or replaced from time to time. “Uniform
Commercial Code” means Act No. 174 of the Michigan Public Acts of 1962, as
amended, revised or replaced from time to time, including without limit as
amended by Act No. 348 of the Michigan Public Acts of 2000. Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the Uniform Commercial Code have, at all times, the broadest and most inclusive
meanings possible. Accordingly, if the Uniform Commercial Code shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

 

  5.13 No single or partial exercise, or delay in the exercise, of any right or
power under this Agreement, shall preclude other or further exercise of the
rights and powers under this Agreement. The unenforceability of any provision of
this Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and Bank
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of Bank. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF MICHIGAN, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

  5.14 To the extent that any of the Indebtedness is payable upon demand,
nothing contained in this Agreement shall modify the terms and conditions of
that Indebtedness nor shall anything contained in this Agreement prevent Bank
from making demand, without notice and with or without reason, for immediate
payment of any or all of that Indebtedness at any time(s), whether or not an
Event of Default has occurred.

 

  5.15 Debtor represents and warrants that Debtor’s exact name is the name set
forth in this Agreement. Debtor further represents and warrants the following
and agrees that Debtor is, and at all times shall be, located in the following
place:

 

  ¨ Debtor is an individual, and Debtor is located (as determined pursuant to
the Uniform Commercial Code) at Debtor’s principal residence which is (street
address, state and county or parish):                                       
                                                              .

 

9



--------------------------------------------------------------------------------

  x Debtor is a registered organization which is organized under the laws of one
of the states comprising the United States (e.g. corporation, limited
partnership, registered limited liability partnership or limited liability
company), and Debtor is located (as determined pursuant to the Uniform
Commercial Code) in the state under the laws of which it was organized, which is
state: Michigan

 

  ¨ Debtor is a domestic organization which is not a registered organization
under the laws of the United States or any state thereof (e.g. general
partnership, joint venture, trust, estate or association), and Debtor is located
(as determined pursuant to the Uniform Commercial Code) at its sole place of
business or, if it has more than one place of business, at its chief executive
office, which is (street address, state and county or
parish):                                                             .

 

  ¨ Debtor is a registered organization organized under the laws of the United
States, and Debtor is located in the state that United States law designates as
its location or, if United States law authorizes the Debtor to designate the
state for its location, the state designated by Debtor, or if neither of the
foregoing are applicable, at the District of Columbia. Based on the foregoing,
Debtor is located (as determined pursuant to the Uniform Commercial Code) at
(state):                                       
                                                  .

 

  ¨ Debtor is a foreign individual or foreign organization or a branch or agency
of a bank that is not organized under the laws of the United States or a state
thereof. Debtor is located (as determined pursuant to the Uniform Commercial
Code) at (street address, state and county or parish):
                                                     .

The Collateral is located at and shall be maintained at the following
location(s):

 

701 East Rose Street

STREET ADDRESS          Elk Point    South Dakota    57025      CITY    STATE   
ZIP CODE    COUNTY

Collateral shall be maintained only at the locations identified in this
Section 5.15.

 

  5.16 A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Bank in any filing office.

 

  5.17 This Agreement shall be terminated only by the filing of a termination
statement in accordance with the applicable provisions of the Uniform Commercial
Code, but the obligations contained in Section 2.13 of this Agreement shall
survive termination.

 

  5.18 Debtor agrees to reimburse the Bank upon demand for any and all costs and
expenses (including, without limit, court costs, legal expenses and reasonable
attorneys fees, whether inside or outside counsel is used, whether or not suit
is instituted and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in enforcing or attempting to enforce this Agreement or in
exercising or attempting to exercise any right or remedy under this Agreement or
incurred in any other matter or proceeding relating to this Security Agreement.

 

6. DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

7. Special Provisions Applicable to this Agreement. (*None, if left blank)

 

10



--------------------------------------------------------------------------------

Debtor: MANITEX LOAD KING, INC. By:  

/s/ David J. Langevin

 

SIGNATURE OF

Its:  

President & Chairman

 

TITLE (If applicable)

 

11